Citation Nr: 0710680	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-
connected post-operative ventral hernia.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by which the RO, 
inter alia, granted service connection and assigned an 
initial noncompensable rating for post-operative residuals of 
a ventral hernia.  The veteran expressed disagreement with 
the initial rating assigned.

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge, sitting at the RO, in March 
2005; however, the veteran failed to report to the scheduled 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2006), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  

In June 2005, the Board remanded the issue on appeal for 
further development of the record.


FINDING OF FACT

The veteran's service-connected post-operative ventral hernia 
is manifested by a minimal disability picture with no 
indication for a belt and no weakness of the abdominal wall.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected post-operative 
ventral hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7339 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in July 2001, June 2003, and July 2005 letters, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to element (5), effective date, the Board finds that such 
matter is rendered moot in light of the Board's decision 
below.  The claim is denied, and no effective date will be 
assigned for the grant of an increased disability rating.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are reports of VA medical examinations conducted in 
furtherance of the veteran's claim.  The veteran has 
identified no other evidence that might prove useful to his 
claim, and there is no indication anywhere in the record that 
there is any outstanding medical evidence that has not been 
associated with the claims file.  The veteran, moreover, has 
requested no further assistance in the development of his 
claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2006).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The veteran's service-connected post-operative ventral hernia 
has been rated by the RO under the provisions of Diagnostic 
Code 7339.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7339, a zero percent rating is assigned 
for a healed, post-operative wound with no disability, belt 
not indicated.  A 20 percent rating is assigned for a small 
post-operative ventral hernia, not well supported by a belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large hernia, not well supported by a belt 
under ordinary conditions.  38 C.F.R. § 4.114, Code 7339.

The veteran asserts that his service-connected post-operative 
ventral hernia is more severe than is currently represented 
by the initial noncompensable rating assigned.

At a July 2001 pre-discharge VA examination, the examiner 
noted that the veteran's history of umbilical hernia repair 
times two, in 1990 and 2000 was manifested by a nontender, 
mildly disfiguring scar.

In the November 2001 rating decision, service connection was 
granted for recurrent post-operative ventral hernia, with an 
initial noncompensable rating assigned.  In his February 2002 
notice of disagreement, the veteran indicated that his 
doctors determined that he had a thin, stretched, weak 
abdominal membrane, which rendered him prone to future 
hernias.  The veteran also asserted that his doctors 
recommended that he wear a support belt when doing any 
physical exercise.  The veteran reported that he suffered 
frequent abdominal discomfort as a result of the surgeries, 
especially during physical exercise.  The veteran also noted 
that he still had a noticeable lump in the area of his last 
surgery.

At a December 2002 VA examination, the examiner noted that 
the veteran had a vertical scar that measured 2.75 inches in 
length.  The scar was thickened and erythematous but not 
adherent to underlying tissues.  There was no recurrence of 
hernia and the abdominal wall appeared quite firm on 
palpation.  The assessment was keloid, abdominal wall, 
secondary to surgery for repair of recurrent ventral hernia 
(1990/91 and 2000) and repair of umbilical hernia; minimally 
symptomatic with strenuous activity.

In July 2006, the veteran was again examined.  On 
examination, the examiner noted residuals scars resulting 
from the in-service ventral hernia repair surgeries.  The 
veteran reported minimal vague discomfort around the surgical 
scars especially with such exercises as sit-ups and abdominal 
twists.  The pain lasted up to 30 minutes and subsided on its 
own.  The veteran denied using analgesics to treat the pain.  
The veteran performed the aforementioned exercises every day.  
The veteran also reported a popping sensation in the 
intestines when doing back stretching, which he performed 
daily.  The popping sensation occurred during bending.  The 
veteran indicated that he used an abdominal and back belt, 
six inches in width, while exercising.  Incidentally, the 
veteran also complained of chronic back problems.  He did not 
wear the belt at any other time.  The examiner noted that the 
veteran had no ventral hernia recurrences after 2000.  He 
underwent no other abdominal surgery since that time.  He had 
no abdominal pain, nausea, or vomiting.  Bowel movements were 
fairly regular, the veteran's appetite was normal, and his 
weight was stable.  Objectively, the examiner observed that 
the veteran's abdomen was nontender.  There was no 
hepatosplenomegaly, masses, ascites, guarding, rigidity, or 
rebound tenderness.  Bowel sounds were normal.  There was a 
residual surgical scar measuring about five centimeters by 
half a centimeter above the umbilicus with a minimal 
thickening knot.  This scar was slightly adherent to 
subcutaneous tissue.  Another very faint transverse surgical 
scar was five centimeters in length.  Both scars were well 
healed without tenderness.  There were no signs of 
inflammation or keloid formation.  The scars were almost 
identical in color to that of the surrounding skin.  There 
were no ventral or umbilical hernias.  There was no 
divarication of the rectus muscle.  There was no weakness of 
the abdominal muscles.  The examiner diagnosed residual scars 
related to previous abdominal hernia repair surgeries, no 
recurrence of ventral hernia, and no weakness of the 
abdominal muscles.  There was no divarication of the rectus 
muscle and no weakening of the abdominal wall to include use 
of the supporting belt.

Pursuant to the applicable rating criteria, a 20 percent 
evaluation is not warranted.  The July 2006 VA examiner 
appears to have suggested that the veteran does not require 
an abdominal belt.  Indeed, the veteran himself indicated 
that he used a belt only when exercising and that he had 
chronic back problems in addition to the claimed post-
operative residuals of ventral hernia repairs.  In any event, 
the veteran is able to exercise daily, and his routine 
includes regular abdominal exercises.  Thus, his post-
operative ventral hernia repairs cannot be said to be "not 
well supported by a belt."  In addition, there has been no 
objective showing of weakening of the abdominal wall and a 
supporting belt is not shown to have been indicated by a 
medical professional despite the veteran's contentions.  As 
the foregoing discussion reflects, the criteria pertinent to 
a 20 percent evaluation for the service-connected post-
operative ventral hernia repairs are not met, and an 
increased 20 percent evaluation for that disability is 
denied.  Id.  

The Board notes that the evidence indicates the presence of 
abdominal scars.  Scarring is a separate and distinct 
manifestation that is ratable under differing diagnostic 
codes; no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's scars are poorly nourished with 
repeated ulceration, such that a compensable rating is 
assignable under Diagnostic Code 7803.  38 C.F.R. § 4.118 
(effective prior to August 30, 2002).  Similarly, evidence 
that the scarring is tender or painful on objective 
demonstration is lacking, and, thus, a compensable rating 
under Diagnostic Code 7804 is not in order.  Id.  Lastly, it 
is not shown by recent examination or record of treatment 
that the veteran's abdominal scars are productive of any 
limitation of function, as required by Diagnostic Code 7805.  
Id.  That being the case, it is concluded that a 
preponderance of the evidence shows that the healed scars 
over the veteran's abdomen are not of such a nature or 
severity as to warrant the assignment of a separate 
compensable schedular evaluation.  

The Board notes that the schedular criteria regarding 
disabilities of the skin have been amended during the course 
of this appeal effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  However, even under the revised 
criteria, the well-healed scars on the veteran's abdomen are 
not of such a nature or severity as to warrant the assignment 
of a separate compensable schedular evaluation. 

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  The 
veteran's scars do not cover an area in excess of six square 
inches, and a compensable evaluation under Diagnostic Code 
7801 is not warranted.

A maximum 10 percent rating is granted for scars, other than 
the head, face, or neck, that are superficial, that do not 
cause limited motion, and that involve area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  Here too, a compensable rating 
is not applicable, as the veteran's abdominal scars do not 
involve an area of 144 square inches or greater.

A maximum 10 percent rating is assigned for superficial, 
unstable scars and for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2006).  A compensable evaluation is not for application 
under these provisions because no pain was observed on 
examination, and the veteran's abdominal scars were not 
characterized as unstable.

Finally, under Diagnostic Code 7805, scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2006).  No limitation of function has 
been attributed to the veteran's post-operative abdominal 
scars, and an evaluation under Diagnostic Code 7805 need not 
be considered.

The veteran's service-connected post-operative ventral hernia 
appears to have remained stable over the course of the 
appeal, and symptomatology does not seem to have fluctuated 
materially.  Thus a staged rating need not be applied.  
Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


